Citation Nr: 1548728	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-00 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss.  In December 2009, the Veteran filed a notice of disagreement (NOD) as to this denial.  The RO issued a statement of the case (SOC) in November 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010.  

In November 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In August 2014 and August 2015, the Board remanded the claim on appeal  for further development.  For reasons made clear below, the Board has now characterized the appeal as encompassing the two claims set forth on the title page.  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  The  Veteran has credibly asserted in-service noise exposure consistent with the circumstances of his combat service.

3.  Competent, probative evidence establishes that the Veteran does not have current right ear hearing loss to an extent recognized as a disability for VA purposes.

4.  Although the Veteran currently has a left ear hearing loss disability for VA purposes, hearing loss was neither shown during service nor competently and credibly shown for many years after service, and the weight of the competent, probative opinion evidence on the question of medical nexus weighs against the claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  

2.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA's notice requirements apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the Appeals Management Center in Washington, DC).  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, October 2009, a letter received by the Veteran in October 2009, sent prior to the initial unfavorable decision issued in December 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman..  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and that, therefore, appellate review may proceed without prejudice to the Veteran.  

In this regard, service treatment records as well as post-service VA and private treatment records,  VA examination reports, and various VA opinions have been obtained and considered.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2012 Board hearing, along with various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no additional AOJ RO action to further develop the record in connection with the claim, prior to appellate consideration, is required.  

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in November 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.  

Here, during the November 2012 hearing, the undersigned identified the issue on appeal and elicited testimony regarding the Veteran's military service, to include noise exposure,  the current nature of his claimed disability, and the relationship between the two.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence,after the hearing, the Board sought to develop the claim on two separate occasions.  In the August 2014 remand, the Board instructed the AOJ to obtain any additional, identified evidence of pertinent medical treatment, to include updated VA treatment records.  The Board sent a letter to the Veteran asking for any pertinent private treatment records in February 2015 to which the Veteran did not respond.  VA treatment records from the Houston VA facility were also associated with the claims file.  The Board also directed that an addendum opinion be obtained with respect to the Veteran's bilateral hearing loss.  This opinion was obtained in May 2015.  

In August 2015, the Board found that the May 2015 VA opinion reiterated the prior examiner's findings and did not answer the questions posed in the remand directives; hence, the claim was again remanded.  The Board again directed the AOJ to allow the Veteran to submit any additional evidence and to obtain updated VA treatment records.  VA treatment records were associated with the claims file.  The Veteran was sent a letter in September 2015 with respect to information about any private treatment received.  The Veteran responded by submitting treatment records from Methodist Hospital.  Thereafter, an addendum VA opinion was received in September 2015.  

Under these circumstances, the Board finds that the AOJ has substantially complied with the Board's remand directives, to the extent possible.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
The Board further notes that the September 2015 obtained on most recent remand addressed the questions posed by the Board, and was supported by stated rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion in connection with the matters herein decided has been met.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these  claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

The Veteran contends that  his bilateral hearing loss is due to noise exposure during active service.  Specifically, he alleges exposure to loud noise while serving as a parachutist and participating in combat in Vietnam.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.3030(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a chronic disease subject to presumptive service connection.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease; or (b) when a chronic disease is not shown as such during service, by evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection (in lieu of a medical opinion) is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   

The Veteran's service treatment records include the reports of a December 1964 entrance examination and a February 1967 separation examination, both of which included audiometric testing.  Notably, prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  In this regard, the ASA pure tone thresholds as noted in the Veteran's service treatment records (STRs) are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.

Audiometric testing conducted on December 1964 entrance examination revealed pure tone thresholds, in decibels, as follows: 



HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
- 
-10 (-5)
LEFT
15 (30)
0 (10)
-5 (5)
-
-10 (-5)

Audiometric testing conducted on February 1967 separation examination revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
-10 (5)
-5 (5)
0 (10)
-
10 (15)
LEFT
-5 (10)
-5 (5)
5 (15)
-
20 (25)

According to the July 2010 examiner, these tests indicate normal hearing bilaterally.  

The above-cited evidence reflects that hearing loss in either ear was not shown during service.  However, such is not fatal to the claims.  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  Id.  

As for in-service injury claimed as significant noise exposure, the Board notes that the Veteran's service records do not document any specific incident of acoustic trauma.   However, as noted above, the Veteran's DD Form 214 reflects  that he received a Combat Infantryman Badge, which confirms his combat service.  As such, the Board accepts the Veteran's assertions of significant in-service noise exposure as consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b).  As the Board finds no reason to question the veracity of such assertions, they are accepted as credible. 

As for current disability, pos- service, undated 2009 private treatment records document that audiometric testing revealed the following pure tone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
20
20
35
LEFT
20
15
15
25
50

The Veteran was noted to have sensorineural hearing loss bilaterally.  

A July 2010 VA examination included audiometric testing.  Such testing revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
20
25
35
LEFT
15
20
20
25
50

Speech recognition scores were 96 percent on the right and 94 percent on the left.  

With respect to the Veteran's right ear, the above-cited evidence does not establish hearing loss to the extent recognized as a disability for VA purposes, and no contrary, competent evidence-evidence, in fact, establishing right ear hearing loss disability-has been presented or identified.  Thus, notwithstanding the Veteran's likely significant  in-service noise exposure, as alleged, with respect to the right ear, the current disability requirement is not met.   To the extent that the Veteran has alleged hearing loss in the right ear, the Board finds that the fundamental determination as to whether there exists hearing loss to an extent recognized as a disability for VA purposes is governed by the requirements of 38 C.F.R. § 3.385, which does not authorize a finding of hearing loss disability when pure tone thresholds and/or speech recognition scores fail to meet the requirements of the regulation.  In other words, the Board is bound by the testing results and has no discretion in this regard.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, competent, probative evidence establishes that the Veteran does not have the hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, service connection for right ear hearing loss must be denied because the first essential criterion for an award of service connection-evidence of a current disability upon which to predicate such an award-has not been met.  

By contrast, with respect to the Veteran's left ear, the above-cited competent and probative evidence does establish current hearing loss disability as defined by 38 C.F.R. § 3.385.  However, the claim must still be denied because competent, credible, and probative evidence fails to establish a medical nexus between the current disability and service, particularly, likely significant noise exposure therein.

In this regard ,no chronic left ear hearing loss was shown in service nor was such competently and credibly indicated  for many years thereafter.  The evidence of record first documents hearing loss to an extent recognized as a disability by VA in the left ear in the undated 2009 audiogram, over 40 years after separation from service, despite any current statement as to the onset and continuity of pertinent symptoms.  the Veteran's statements that his hearing loss began in service which were advanced while seeking compensation benefits from VA.  

To the extent that, in connection with the current claims, the Veteran has alleged experiencing symptoms of diminished hearing in service, and a continuity of such symptoms of diminished hearing since military service, the Board finds that such is inconsistent with his February 1967 report of medical history, which was completed at the time of his separation from service, wherein he specifically denied any ear problems or hearing loss.  Given that inconsistency, coupled with the stark absence of any such documented complaints for many years post service, the Board finds that any current assertions as to the onset and continuity of symptoms of diminished hearing-advanced while seeking compensation benefits from VA-are not deemed credible.  See Caluza, supra (in weighing credibility, however, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

Absent competent, credible and probative evidence indicating that the Veteran had hearing loss within one year of his separation from service, service connection may not be awarded on a presumptive basis.  The Board also notes that the passage of many years between discharge from active service and medical documentation of a claimed disability (i.e., nearly 50 years in this case) is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Thus, competent, probative evidence of record does not support a finding of hearing loss within the one-year presumptive period for establishing service connection for hearing loss as a chronic disease, pursuant to 38 C.F.R. §§ 3.307, 3.309.  Moreover, the clinical evidence of record fails to show that hearing loss manifested until 2009.  The record is devoid of any evidence of hearing loss prior to 2009.  

Furthermore, on the question of whether there exists a medical nexus between current hearing loss and service, there are three medical opinions of record-none of which support a finding of medical nexus between any current hearing loss and service.  

A July 2010 VA examiner noted normal hearing at entrance and discharge from service.  The examiner opined that, in her opinion, military noise exposure did not contribute to the Veteran's hearing loss.  The examiner noted that once exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure.  

As discussed above, in August 2014, the Board found this opinion to be inadequate, as the examiner did not discuss shifts in hearing thresholds during the Veteran's military service and did not account for the Veteran's noise exposure as a result of paratrooping.  

Thus, a new opinion was obtained in May 2015.  Again, the examiner noted normal hearing at enlistment and discharge and found that military noise exposure did not contribute to the Veteran's current hearing loss.  In August 2015, the Board found that the May 2015 VA examiner did not fully address the remand directives and only repeated the prior VA opinion.  Thus, the Board directed a new opinion be obtained.  

The  September 2015 VA examiner noted shifts in hearing thresholds from entrance to discharge but noted that these were varied and not significant.  The VA examiner noted the Veteran's reports of noise exposure as a paratrooper in service.  The examiner opined that when compared to age-related norms, the Veteran's current hearing loss is well within norms.  Furthermore, the examiner opined that, in her opinion, military noise exposure did not contribute to the Veteran's hearing loss.  She noted that once the exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure.  The VA examiner cited a medical article with respect to this opinion.  

As, in providing the September 2015 opinion, the examiner clearly considered all pertinent evidence of record, and provided complete rationale for the opinion, relying on and citing to the records reviewed, and offering clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to such opinion on the medical nexus question.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, the Board notes that there is no contrary medical opinion evidence of record with respect to medical nexus.  Thus, the preponderance of the evidence weighs against a finding of a medical  a nexus between the Veteran's military service and his current left ear hearing loss disability.  

Furthermore, to whatever extent the Veteran, himself, asserts the existence of a medical nexus between his current hearing loss and his in-service noise exposure, such assertions do not provide persuasive support for the claim.  Simply stated, the Veteran is not competent to address such a matter.  He has not demonstrated that he has any education, training or expertise to discuss the etiology of such a disability and is, thus, a layperson in this regard.  See 38 C.F.R. § 3.159(a)(1).  

While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation).  Here, the matter of whether the Veteran's current left ear hearing loss is etiologically-related to his military service-the matter upon which this claims turns-is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  As the Veteran's lay assertions in this regard have no probative value, he can neither support his claim, nor counter the probative opinion of record, on the basis of lay assertions, alone. 

For all the foregoing reasons, the Board finds that the claims for service connection for right ear and left ear hearing loss must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for right ear hearing loss is denied. 

Service connection for left ear hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


